DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim interpretation
Regarding Claim 4, the phrase “of the same length” is understood as equivalent of “of equal length”, or of a same length”. No correction is required.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Attorney Jason Jonovski   on February 18, 2021.

The application has been amended as follows: 
Replace “wherein the polymeric body coincides with a proximal end and a distal end of the second stapler half, and”, Claim 16 Lines 9-12 , with:
 -- wherein a proximal end of the polymeric body coincides with a proximal end of the second stapler half, and a distal end of the polymeric body coincides with a distal end of the second stapler half, and  --   .


REASONS FOR ALLOWANCE
Claims 1-18, and 21-22 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art of record fails to teach a surgical stapler  as claimed in independent Claims 1, 16, and 21, particularly comprising a second stapler half, the  second stapler half including:
Claim 1 – first and second elongate members encapsulated by a polymeric body, wherein the following coincide: (A) a proximal end of the first elongate member, (B) a proximal end of the second elongate member, and (C) a proximal end of the second stapler half. 
Note illustrative annotations for proximal ends PE_202 and PE_204 of the first and second elongate members 202/204, and proximal end PE200 of the second stapler half 200 which all coincide (see vertical line at the right-most/proximal-most extremity in Figs. 9-10, corresponding to the designation of “proximal” per Applicant’s definition in Para 0046 of the published version of the examined specification).
Claim 16 – first and second elongate members spanned by a polymeric body, wherein (A) a proximal end of the polymeric body coincides with a proximal end of the second stapler half and (B) a distal end of the polymeric body coincides with a distal end of the second stapler half. 
Note illustrative annotations for proximal end PE_220 of the polymeric body 220 and proximal end PE200 of the second stapler half 200 which coincide (see vertical line at the right-most/proximal-most extremity in Figs. 9-10, corresponding to the designation of “proximal” per Applicant’s definition in Para 0046 of the published version of the 
Claim 21 – an elongate member encapsulated by a polymeric body, wherein the following coincide: (A) a proximal end of the elongate member, (B) a proximal end of the polymeric body, and (C) a proximal end of the second stapler half (recited as “portion” in Claim 21). 
Note illustrative annotations for proximal end PE_220 of the polymeric body 220, PE_202 or PE_204 for a proximal end of the elongate member, and a proximal end PE200 of the second stapler half/portion 200 which all coincide (see vertical line at the right-most/proximal-most extremity in Figs. 9-10, corresponding to the designation of “proximal” per Applicant’s definition in Para 0046 of the published version of the examined specification). 
Since the prior art (e.g. Heinrich) teaches staplers that lack said features, the prior art does not anticipate the claimed subject matter. 
For illustration purposes, Figs 9-10 of the examined disclosure show the relationships between the extremities of the elongate members, polymeric body and second stapler half, as detailed above, contrasted with the Heinrich stapler, which lacks any geometric coincidence relationship relative to the proximal end of the second stapler half/portion.  Furthermore, it would not have been obvious to a skilled artisan to have modified the prior art in order to arrive at the claimed invention without resorting to impermissible hindsight. 

    PNG
    media_image1.png
    440
    793
    media_image1.png
    Greyscale

Annotated Figs. 9-10 of the examined application 


    PNG
    media_image2.png
    556
    583
    media_image2.png
    Greyscale

Annotated Fig. 9B, and inset of Fig. 2 of Heinrich




Claims 2-15, 17-18, and 22 are allowable as depending from independent Claims 1, 16, and 21, which have allowable subject matter, as detailed above. The . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VALENTIN NEACSU whose telephone number is (571)272-6265.  The examiner can normally be reached on Monday-Friday 9am-4pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HEMANT DESAI can be reached on 5712724458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.